DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7, 10-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (U.S. Publication No 2009/0256175)
Regarding claim 1, Kim teaches an ion-doped nanomaterial comprising:
a layer of a two-dimensional material (Fig. 2, carbon nanotubes 20);
a layer of captured ions (see paragraph [0031]. Doping ions adsorbed onto the surface of the CNT layer 20) disposed on a surface of the two-dimensional material (paragraph [0031]); and
a capping layer (passivation layer 30) disposed above the captured ion layer;
wherein the capping layer retains at least a portion of the captured ions adjacent to the surface of the two-dimensional material (see paragraph [0031]); and


Regarding claim 2, Kim teaches the ion-doped nanomaterial of claim 1, wherein the two-dimensional material comprises graphene or carbon nanotubes (see paragraph [0028]).

Regarding claim 4, Kim teaches the ion-doped nanomaterial of claim 1, wherein the two-dimensional material has a thickness in the range from one atomic layer to about 10 atomic layers (see paragraph [0028], single walled CNT, i.e. one atom thick walls).

Regarding claim 5, Kim teaches the ion-doped nanomaterial of claim 1, wherein the captured ions are positive ions, and electrons are induced in the two-dimensional nanomaterial, rendering it n-doped (see paragraph [0042]).

Regarding claim 7, Kim teaches the ion-doped nanomaterial of claim 1, wherein the captured ions are negative ions, and holes are induced in the two-dimensional nanomaterial, rendering it p-doped (see paragraph [0042]).

Regarding claim 10, Kim teaches the ion-doped nanomaterial of claim 1, further comprising an insulating or semiconducting substrate (silicon substrate 10) upon which the two-dimensional material is deposited, wherein the two-dimensional material contacts the substrate at a surface opposite to the surface on which the captured ions are disposed (see Fig. 2).

Regarding claim 11, Kim teaches the ion-doped nanomaterial of claim 10, wherein the substrate comprises or consists of silicon, silicon dioxide, a layer of silicon dioxide disposed over a layer of silicon, or an organic polymer (paragraph [0027], silicon).

Regarding claim 12, Kim teaches the ion-doped nanomaterial of claim 1, wherein the capping layer comprises a material selected from the group consisting of polydimethylsiloxane (PDMS), poly(methyl methacrylate) (PMMA), or a photoresist (see paragraph [0031], PMMA).

Regarding claim 14, Kim teaches a p-n junction comprising a p-doped nanomaterial of claim 1, wherein positive ions are captured and electrons are induced in the two-dimensional nanomaterial, adjacent to an n-doped nanomaterial of claim 1, wherein negative ions are captured and holes are induced in the two-dimensional nanomaterial, forming a p-n junction between the p-doped and n-doped nanomaterials (see paragraphs [0035]-[0037], positive ions are stably formed near drain, and then negative ions are stably formed near the source).

Regarding claim 15, Kim teaches an electronic device comprising the ion-doped nanomaterial of claim 1 (see Title).

Regarding claim 16, Kim teaches the device of claim 15 which is a diode, transistor, field-effect transistor, tunneling field effect transistor, photovoltaic device, light-emitting diode, or solar cell (see Title).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hoffman et al. (U.S. Publication No. 2017/0102358)
Regarding claim 3, Kim teaches the ion-doped nanomaterial of claim 1, but does not specifically teach wherein the two-dimensional material comprises a material selected from the group consisting of GaS, GaSe, InS, InSe, HfS2, HfSe2, HfTe2, MoS2, MoSe2, MoTe2, NbS2, NbSe2, NbTe2, NiS2, NiSe2, NiTe2, PdS2, PdSe2, PdTe2, PtS2, PtSe2, PtTe2, ReS2, ReSe2, ReTe2, TaS2, TaSe2, TaTe2, TiS2, TiSe2, TiTe2, WS2, WSe2, WTe2, ZrS2, ZrSe2, and ZrTe2.
However, Hoffman teaches that CNT can be replaced by WS2, WSe2, or MoS2 in a 2D semiconductor with predictable results.  It would have been obvious to a person of skill in the art at the time of the priority date that the 2D material of Kim could be replaced by the 2D materials listed by Hoffman because Hoffman teaches that these are interchangeable, and a person of skill in the art would .


Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 9, Kim teaches the ion-doped nanomaterial of claim 1 having a carrier density of at least 1 x 1014 cm-2.  Although Kim does not specifically teach the carrier density of the channel, it would have been obvious to a person of skill in the art at the time of the priority date that the non-critical carrier density of the channel could be optimized through routine experimentation or calculation of the channel material, doping material, and doping concentration, in order to provide the desired electrical characteristics for a given device or application.  See MPEP 2144.05(II)(A).

Regarding claim 13, Kim teaches the ion-doped nanomaterial of claim 1, wherein the thickness of the capping layer is in the range from about 100 nm to about 100 um.
Kim does not specifically teach the thickness of the capping layer, but teaches that the scale of the device is in the nm to um range (see paragraph [0027]).  It would have been obvious to a person of skill in the art at the time of the priority date that the capping layer would also be in a similar range, and that the non-critical thickness of the capping layer could be optimized through routine experimentation or calculation based on the material, operating conditions, and device electrical characteristics.  See MPEP2144.05(II)(A).




Allowable Subject Matter
Claims 6 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art, alone or in combination fails to teach or suggest wherein the positive ions are selected from the group consisting of N2+, N+, 02+, and Ar+.  Prior art Kim teaches away from the use of these ions because the specific NHFA solution used by Kim overcomes difficulties with separating other ion types (see Kim paragraphs [0006] and [0009]).

Regarding claim 8, the prior art, alone or in combination fails to teach or suggest wherein the negative ions are selected from the group consisting of N2-, O2-, and CO3-.  Prior art Kim teaches away from the use of these ions because the specific NHFA solution used by Kim overcomes difficulties with separating other ion types (see Kim paragraphs [0006] and [0009]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN G CLINTON/               Examiner, Art Unit 2816    

/SELIM U AHMED/               Primary Examiner, Art Unit 2896